       Case 1:19-cr-00373-PGG Document 349 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

           -against-                                            ORDER

MICHAEL AVENATTI,                                        (S1) 19 Cr. 373 (PGG)

                       Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

            Leave to proceed in forma pauperis is authorized. See 28 U.S.C. § 1915.

Dated: New York, New York
       August 11, 2021
